FILED
                             NOT FOR PUBLICATION                             MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAVIER ALVAREZ-SALVADOR,                          No. 08-71877

               Petitioner,                        Agency No. A098-176-990

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Javier Alvarez-Salvador, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reconsider a prior order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his application for cancellation of removal. We have jurisdiction under

8 U.S.C. § 1252. Reviewing for abuse of discretion, Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005), we deny the petition for review.

      The agency did not abuse its discretion in denying Alvarez-Salvador’s

motion to reconsider because he failed to identify any errors of fact or law in the

IJ’s prior decision. See 8 C.F.R. § 1003.23(b)(2).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71877